LETTS, Judge.
This appeal comes to us because the trial court failed to include an instruction on excusable homicide. The appellant was convicted of second degree murder. We reverse.
The judge instructed the jury on manslaughter and justifiable homicide but refused to give the instruction on excusable homicide. This was error because manslaughter cannot be adequately defined without it. Robinson v. State, 338 So.2d 1309 (Fla. 4th DCA 1976); Pouk v. State, 359 So.2d 929 (Fla. 2d DCA 1978).
REVERSED AND REMANDED.
DAUKSCH and BERANEK, JJ., concur.